United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF AGRICULTURE,
FREMONT NATIONAL FOREST,
Lakeview, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Norman R. McNulty, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-198
Issued: September 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant filed a timely appeal from a July 29, 2008 decision of the
Office of Workers’ Compensation Programs denying his claim for a recurrence of disability.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant has established that he sustained recurrences of disability
commencing on June 24, 2005 causally related to accepted chronic thrombophlebitis of both
legs.
On appeal, appellant, through his attorney, asserted that the Office erred by relying on the
opinion of Dr. Stephen Thomas, a Board-certified orthopedic surgeon, and a second opinion
physician, as his reports were internally inconsistent. Appellant contended that the opinions of
his attending physicians were sufficient to establish that the accepted conditions totally disabled
him for work beginning on June 24, 2005.

FACTUAL HISTORY
This is the second appeal before the Board in this case. By decision and order issued
March 10, 2000,1 the Board reversed an August 21, 1997 decision of the Office denying
appellant’s claim for intermittent periods of disability. The law and the facts of the case as set
forth in the Board’s prior decision are incorporated by reference.
The Office accepted that on July 25, 1978, appellant, then a 28-year-old forestry
technician, sustained a right knee strain. It subsequently accepted a strain of the right Achilles
tendon, right knee instability, a possible torn right medial meniscus, post-traumatic osteoarthritis
and septic arthritis of the right knee. Appellant developed chronic thrombophlebitis with deep
venous thrombosis of both legs on or before May 8, 2002.2
Appellant underwent February 1984 and May 1994 right knee arthroscopies.
Dr. Kenneth T. Heaton, an attending osteopathic physician, Board-certified in orthopedic
surgery, performed a total right knee replacement on November 8, 2002, authorized by the
Office. Appellant returned to part-time light-duty work in April 2003 as a modified forestry
technician, performing sedentary clerical duties. Dr. C. Scott Graham, an attending osteopathic
physician, Board-certified in family practice, restricted him to working four hours a day, keeping
his legs elevated. Appellant increased his schedule to eight hours a day as of September 2003.
In a July 7, 2004 report, Dr. Graham noted that prescription anticoagulants to treat
chronic deep venous thrombosis made it unsafe for appellant to take most anti-inflammatory
drugs needed to treat his severe right knee arthritis. Appellant had good results with Bextra, a
prescription anti-inflammatory. In a January 25, 2005 report, Dr. Graham stated that he was
finding it increasingly difficult to work because his chronic vascular disease and osteoarthritis
had “caught up to him.”
In a March 18, 2005 report, Dr. Heaton stated that appellant’s thrombophlebitis, lower
extremity edema and right knee osteoarthritis and knee replacement made it “very difficult for
him to meet the physical demands required.” Appellant cooperated with two years of treatment
to try to rehabilitate his right knee, but his condition did not improve. Dr. Heaton opined that he
was a “candidate for medical disability.”
In an April 25, 2005 report, Dr. Graham explained that appellant could not sit or stand for
prolonged periods due to chronic deep venous thrombosis in both legs. Also, appellant had
difficulty walking outdoors over uneven surfaces.
Appellant retired from the employing establishment effective June 24, 2005.3

1

51 ECAB 355 ( 2000).

2

In July 2002, the Office doubled appellant’s five accepted lower extremity claims under File No. xxxxxx852.

3

In a November 22, 2005 decision, the Office awarded appellant a 13 percent schedule award for permanent
impairment of the right lower extremity. Appellant received a previous schedule award under another claim for a 30
percent impairment of the right lower extremity, for a total 43 percent impairment.

2

On February 6, 2006 appellant claimed a recurrence of disability commencing
June 24, 2005. He asserted that the accepted thrombophlebitis and knee arthritis worsened such
that he was no longer able to perform his light-duty position. Appellant submitted chart notes
from Dr. Graham dated from November 2005 to May 2006, noting continuing edema in both
legs with skin changes.
By decision dated November 16, 2006, the Office denied the claim for recurrence of
disability on the grounds that causal relationship was not established. It found that appellant’s
physicians did not support a worsening of the accepted conditions as alleged.
Appellant requested a telephonic oral hearing, held on March 12, 2007. At the hearing,
he contended that Drs. Graham and Heaton both supported a worsening of the accepted
conditions.
In an April 9, 2007 report, Dr. Graham stated that appellant was no longer able to work as
of June 2005 due to worsening right knee arthritis caused by the arthroplasty. The knee had
deteriorated because Bextra was withdrawn from the market and that appellant could not tolerate
other anti-inflammatories because of prescribed anticoagulants.
By decision dated and finalized May 29, 2007, an Office hearing representative set aside
the November 16, 2006 decision and directed referral to a second opinion examiner. The Office
referred appellant, the medial record and a statement of accepted facts to Dr. Thomas for a
second opinion examination.
In an August 9, 2007 report, Dr. Thomas reviewed the medical record and a statement of
accepted facts provided to him by the Office. On examination, he observed edema of both lower
extremities, a right knee effusion and limited-right knee flexion. Dr. Thomas noted a right-sided
limp and that appellant could not heel walk. He diagnosed right knee osteoarthritis
postarthroplasty and bilateral chronic thrombophlebitis. Dr. Thomas explained that it was
“difficult, if not impossible” for appellant to work as he must elevate his legs four to six hours a
day due to thrombophlebitis. He opined that appellant’s condition had continued but not
worsened.
The Office requested that Dr. Thomas clarify his opinion regarding whether appellant
sustained a recurrence of disability. In a November 13, 2007 supplemental report, Dr. Thomas
stated that appellant had no objective findings on examination and had not experienced an
objective change in his condition. Appellant had increased pain in 2005 after Bextra was no
longer available.
By decision dated February 25, 2008, the Office denied appellant’s claim for recurrence
of disability on the grounds that he had not established a worsening of the accepted conditions as
of June 24, 2005. It found the opinion of Dr. Thomas to be the weight of the medical evidence.
Appellant requested a telephonic hearing, held on June 5, 2008. At the hearing, he
asserted that his accepted osteoarthritis and thrombophlebitis had worsened by later June 2005
such that he was no longer able to perform his assigned light duties. Appellant found it very
difficult to keep his legs elevated for four to six hours each day while at work. He asserted that
the medical evidence of record supported a total disability for work beginning in June 2005.
3

Counsel noted that Dr. Thomas contradicted himself by stating both that appellant had swelling
in both legs and that there were no objective clinical findings.
By decision dated and finalized July 29, 2008, an Office hearing representative affirmed
the February 25, 2008 decision, finding that appellant had not established that he sustained a
recurrence of disability commencing June 24, 2005, based on Dr. Thomas’ opinion as the weight
of the medical evidence.
LEGAL PRECEDENT
The Office’s implementing regulations define a recurrence of disability as “an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which has resulted from a previous injury or illness without an intervening injury or
new exposure to the work environment that caused the illness.”4 When an employee, who is
disabled from the job he or she held when injured on account of employment-related residuals,
returns to a light-duty position or the medical evidence establishes that the employee can perform
the light-duty position, the employee has the burden to establish by the weight of the reliable,
probative and substantial evidence, a recurrence of total disability and to show that he or she
cannot perform such light duty. As part of this burden, the employee must show a change in the
nature and extent of the injury-related condition or a change in the nature and extent of the lightduty job requirements.5 An award of compensation may not be based on surmise, conjecture or
speculation or on appellant’s unsupported belief of causal relation.6
ANALYSIS
The Office accepted that appellant sustained a right knee strain, right Achilles tendon
strain, right knee instability, a possible torn right medial meniscus, post-traumatic osteoarthritis
and septic arthritis of the right knee and chronic thrombophlebitis of both. Appellant underwent
two right knee surgeries, followed by total arthroplasty in November 2002. Following surgery,
he returned to light-duty work. On February 6, 2006 appellant claimed a recurrence of disability
commencing June 24, 2005. He asserted that the accepted right knee arthritis and bilateral
thrombophlebitis had worsened such that he could no longer perform his light-duty job.
Appellant must establish either a spontaneous change in the accepted lower extremity conditions
or in his assigned light duties such that he could no longer perform his job requirements.7 He has
the burden of providing rationalized medical evidence to establish the causal relationship
asserted.8
4

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3.b(a)(1)
(May 1997). See also Philip L. Barnes, 55 ECAB 426 (2004).
5

Carl C. Graci, 50 ECAB 557 (1999); Mary G. Allen, 50 ECAB 103 (1998); see also Terry R. Hedman,
38 ECAB 222 (1986).
6

Alfredo Rodriguez, 47 ECAB 437 (1996).

7

Carl G. Graci, supra note 5.

8

Ricky S. Storms, 52 ECAB 349 (2001).

4

Appellant submitted several reports regarding a worsening of the accepted conditions.
Dr. Graham, an attending osteopathic physician, Board-certified in family practice, stated on
January 25, 2005 that appellant’s thrombophlebitis and osteoarthritis “caught up to him,” making
it difficult for him to work. Dr. Heaton, an attending Board-certified orthopedic surgeon,
recommended on March 18, 2005 report that appellant pursue disability retirement as the
thrombophlebitis, edema, right knee osteoarthritis and status postarthroplasty made it “very
difficult” for him to work. On April 25, 2005 Dr. Graham found that appellant could not sit or
stand for prolonged periods. In an April 9, 2007 report, he explained that after Bextra was no
longer available, his right knee arthritis worsened such that he could no longer work as of
June 2005.
The Office obtained a second opinion from Dr. Thomas, a Board-certified orthopedic
surgeon. In August 9 and November 13, 2007 reports, Dr. Thomas opined that appellant did not
sustain a recurrence of disability as his condition had not worsened. Although he observed right
knee abnormalities, an altered gait and bilateral lower extremity edema, Dr. Thomas stated that
appellant had no objective findings on examination. The Office denied appellant’s claim for
recurrence of disability by July 29, 2008 decision, based on Dr. Thomas’ opinion as the weight
of the medical evidence.
The Board finds that there is a conflict of medical opinion between Dr. Graham, for
appellant, and Dr. Thomas, for the government, regarding whether appellant’s accepted
conditions worsened such that he became totally disabled for work on June 24, 2005. Section
8123 of the Federal Employees’ Compensation Act provides that, if there is disagreement
between the physician making the examination for the United States and the physician of the
employee, the Secretary shall appoint a third physician, who shall make an examination.9 The
case will be remanded to the Office to refer appellant, a statement of accepted facts and the
medical record to an appropriate specialist or specialists to resolve the conflict of opinion.
Following this and any other development deemed necessary, the Office shall issue an
appropriate decision in the case.
CONCLUSION
The Board finds that the case is not in posture for a decision due to a conflict of medical
evidence. The case will be remanded to the Office for appropriate further development.

9

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 29, 2008 is set aside and the case remanded for further
development consistent with this decision and order.
Issued: September 21, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

6

